Citation Nr: 1108591	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for a service-connected low back disorder currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from June 1990 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office, which denied an increased rating for lumbosacral strain with spinal stenosis, spondylosis, and disc bulge without herniation (previously degenerative disc disease).  In June 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

The issue has been modified to a more generic low back disorder, as reflected on the first page, above, because, as explained below, there is some discrepancy in the medical evidence as to what the proper diagnosis is the lumbar spine disability.  The Board will evaluate the claim based on the present impairment in the lumbar spine, rather than the specific diagnosis provided, because the discrepancy in diagnoses does not affect the analysis of the rating criteria.

The Board remanded this case for additional development in July 2009, specifically so that a VA examination could be provided to determine the present severity of the service-connected lumbar spine disorder and to differentiate between the impairment associated with post-service industrial accidents and the in-service injuries.  A VA examination was provided in April 2010, and the examiner assessed the present severity of the lumbar spine disability.  The examiner did not provide an opinion about the impairment that was associated with the post-service industrial accidents and the service connected impairment, as directed in the Board remand.  However, the RO satisfactorily completed development requested by the Board in the July 2009 remand by obtaining the medical opinion, and thereafter readjudicating the claim.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).  Moreover, there is sufficient information so that a decision can be provided below.  The Veteran is not prejudiced, because since the Board cannot differentiate between the symptomatology associated with the post-service injuries and injury in service, it is in the Veteran's favor that all impairment will be attributed to his service-connected disability.

The Board also remanded a service connection claim for residuals of genitourinary surgery in service in July 2009.  However, the RO granted this claim in August 2010.  Thus, there remains no issue of fact or law for the Board to consider with respect to that claim.


FINDINGS OF FACT

The medical evidence shows that the Veteran's lumbar spine disability is manifested by limitation of motion most severely limited to 35 degrees of flexion due to pain, complaints of constant pain with or without motion, occasionally travelling to the right leg, functional limitations due to pain, and clinical findings of lumbosacral strain with palpable spasm on the right side paraspinals at L2 and L3, lumbar stenosis, herniated nucleus pulposus of L2-L3, L3-4, L4-L5, and L5-S1, and mild degenerative changes at L4-L5, and L5-S1.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5238 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In November 2004, June 2008, and September 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2005 rating decision, August 2005 SOC, and SSOCs dated in March 2008, August 2008, and August 2010 explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the criteria for assigning disability ratings was provided in the VA letters dated in June 2008 and September 2009.  With respect to the criteria for assigning effective dates, the Board finds no prejudice to the Veteran in proceeding with the present decision, since no new effective date for a disability rating is assigned herein.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in December 2004, June 2006, July 2008, and April 2010, which addressed all the disabilities on appeal.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

By way of history, the RO originally granted service connection for lumbosacral strain with early degenerative disc disease of L3-4-5-S1 in January 2001, assigning a 20 percent evaluation, effective June 7, 1999.  This disability rating was confirmed in rating decisions dated in August 2001 and December 2001.  

The Veteran filed an increased rating claim for his lumbar spine disorder in August 2004.  He submitted a statement in December 2004 that his lumbar spine condition had worsened in that he increased pain that had spread to his middle back.  In the June 2009 Board hearing, the Veteran testified that his back usually gave out on him twice a year when he was bending down to pick something up.  He also testified that he took prescription pain medication three times a day for his back pain and was restricted to lifting no more than 10 pounds.  It was noted that he had been working as a mechanic and reinjured his service connected back condition and presently worked in an office environment.  He stated that he could not sit for long, including driving for long distances, and felt a lot of pain bending or sometimes just stepping off of a curb.  He recalled an incident when he was bending over doing laundry and his back gave out and he was "out" for three or four days.  He said a doctor had never put him on bed rest.  Last, the Veteran testified that his quality of life was affected in that he did not do much physical fitness activity, which had caused him to gain more weight.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5238, for spinal stenosis.  Diagnostic Codes 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2010)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

A December 2004 QTC examination report shows that the Veteran was referred for evaluation of lumbosacral strain.  He had had a back injury while in the service in 1992 and was told he had degenerative disk disease.  He complained of constant back pain, which was worse in the morning.  The pain sometimes travelled to the right leg and was characterized as being an aching, cramping, burning, and sharp pain.  In severity, it was usually an 8 on a scale of 1 to 10, but in the morning it was usually a 10.  The back pain was exacerbated by physical activity and relieved to a tolerable state by taking ibuprofen.  He had functional impairment and because of this was restricted to lifting no more than 30 pounds and had to avoid bending or stooping.  He indicated that he had lost about two to three months from his work and eventually had to give up his work as a mechanic because of his back problems.

On physical examination, the Veteran's posture was normal and there was radiation of pain on movement.  There also was tenderness to mild percussion in the lower back.  Straight leg raising was positive at 70 degrees bilaterally.  Muscle spasm was absent.  Range of motion showed that flexion was to 70 degrees with pain and extension was to 30 degrees without pain.  Right and left rotation was to 30 degrees without pain.   Range of motion was additionally limited by pain, fatigue, and weakness, but not by lack of endurance or coordination.  Pain had the most major impact.  Ankylosis was absent, as was intervertebral disk syndrome.  He did not have bowel, bladder, or erectile dysfunction.  The neurologic examination also was normal.  Lower extremity and motor function was normal, as was sensory function.  Reflexes in the ankles and knee were 2+ bilaterally.  X-ray examination showed no fracture or dislocation, or definite osseous pathology.  The diagnosis was lumbosacral strain.  The examiner commented that he might have degenerative disk disease as well but it would not show up on plain x-ray films; a magnetic resonance imaging (MRI) report would be necessary to document this.

A January 2005 private MRI report shows L3-4 spondylosis, spinal stenosis, and disc bulges without disc herniation.

An April 2005 private clinic visit shows that the Veteran was an automobile mechanic who had been referred by the Department of Labor for an opinion on his ability to carry on with his job.  It was noted that he suffered from an injury at work in August 2002 when he was removing a floor jack from underneath a vehicle at work and his back gave out acutely.  He had severe pain and had not returned to his full-time job since that time.  The pain was primarily in his back but he also had some discomfort in his buttocks from time to time, with very little leg pain.  

On physical examination, he had some difficulty climbing on and off the examining table and turning over.  He had mild restriction in lumbar range of motion with pain on flexion and extension.  In a prone position, he had moderate tenderness on palpation of L3-S1, which the examiner rated a 3 out of 4.  His straight leg raising was 70 degrees bilaterally limited by tight hamstrings.  Neurologic examination was grade V in all muscles in the lower extremities.  His sensation was normal.  He had 2+ reflexes at the knees and ankles.  He complained of occasional numbness in his right leg but had no alteration in sensation.  He had a little bit of discomfort in his bilateral greater sciatic notch.  X-ray examination showed normal alignment and normal segmentation.  He had a slight decrease in the disc spaces at all levels in the lumbar spine; but had no spondylolysis or spondylolisthesis.  

The Veteran brought an MRI with him which was done in 2000 prior to his 2002 injury, so he was noted as having a previous injury.  They did a comparison MRI on the present examination and it showed disc desiccation at L2-L3, L3-L4, L4-L5, and L5-S1 with an "HIZ" at L2-L3, a mild left paracentral disk bulge at L3-L4 and L4-L5, plus a disk bulge with an additional anterior inferior disk herniation into the body of L5-S1.  The diagnosis was herniated nucleus pulposus at L2-3, L3-L4, L4-L5, and L5-S1.  The examiner recommended strengthening and flexibility exercises.  The examiner further assessed that the Veteran would not be able to return to work unrestricted as an automobile mechanic, and recommended that he be re-trained.

In June 2006, a VA examination report shows the Veteran had a history of low back pain, and pointed to the lumbosacral area at the midline.  He also indicated that the symptoms radiated to the right buttock.  The quality of the baseline pain varied between sharp and "discomfort"; and the severity of the baseline pain was at a 5 out of 10 in the morning.  The frequency was since early 1995; and the duration was for one hour up to five hours since 1995, with two and a half hours in the morning.  Provocative factors for baseline symptoms included bending, twisting, and lifting (including lifting an empty bucket), sitting for over an hour, and lying supine.  He denied increased pain with standing and with going up and down stairs.  He stated that if the pain was really bad he took Motrin but that if it was something he could tolerate he took nothing.  He noticed an increase in symptoms including stiffness with cold weather and being in a cool/cold temperature room with the air conditioner on.  He denied increased symptoms with rainy weather, coughing, sneezing, or having a bowel movement.  He also denied complaints of numbness.  He did complain of a "prickly tingling" sensation in the right lower extremity along the posterior thigh, posterior calf, and plantar aspect of the foot.  He stated that it was rare when this occurred, which was approximately one time per month since 1997, and lasted approximately 15 minutes.  He denied complaints of weakness, weight loss, fevers, dizziness, or visual disturbances.  He complained of a malaise sensation stating that he felt like doing nothing and had a decreased drive.  He denied changes in bowel or bladder habits but reported a decreased sex drive.  Regarding distance walked, how far and how long, he stated he could walk one mile or 40 minutes.  He denied complaints of leg drop or foot drop, and denied using an assistive device such as a cane, crutches, scooter, wheelchair, or walker.  He did not take anything other than over-the-counter medication for the back pain.

He indicated that he had three work-related injuries:  The first injury was in 1995 when he was lifting a gallon of paint and his back gave out; he went to physical therapy and was off from work for two weeks.  Injury number two happened in 1996 or 1997 when he was lifting a trash bag out of the trash can and felt his back pop; he went to physical therapy and had light duty for a two-month period.  Injury number three happened in 1999 when he was removing a floor jack from underneath a vehicle and his back gave out.  He stated that he attended physical therapy and was given a permanent work restriction.  

He reported that he had flare-ups and the pain varied from a sharp pain to an ache at a level of 8 to 9 out of 10 during the flare-ups.  He also had weakness in the back and incoordination during flare-ups.  He denied excess fatigability, however.   He reported having flare-ups every morning since 1995.  Alleviating factors included a hot shower and taking Motrin.  He denied any repetitive movements of the back, any history of hospitalizations for the back, or any incapacitating episodes requiring prescribed bed rest in the past 12 month period.  He also denied wearing a lumbar brace.  He reported no increased back pain with driving.  Regarding activities of daily living, the Veteran reported increased back pain when dressing and when getting down and up from the toilet and in and out of the car.  Regarding occupation, the Veteran worked as a Mission Support Assistant for the Department of Homeland Security for 8 hours a day, 40 hours per week.  His job involved sitting 90 percent of the time and he was able to do all of his current duties.  He had some limitation in doing activities at home due to increased back pain, such as weeding, planting, and carrying groceries.  He also had functional impairment in that he could not do martial arts or play basketball.  He denied any after service falls on the back.

On physical examination, the Veteran was not using any ambulatory aid or wearing any braces.  He had normal thoracic kyphosis and lumbar lordosis.  He was able to heel and toe walk without complaints of increased back pain.  He was tender to palpation at the T4-T5 midline and L3-S1 midline, with palpable spasm noted on the right side at L2-L3.  He complained of pain but did not moan or demonstrate facial grimacing.  All other areas of the back and hips were nontender to palpation.  Range of motion showed that flexion was to 70 degrees with complaints of pain at 35 degrees; extension was to 20 degrees with complaints of increased pain; side bending on the right was to 15 degrees with pain; side bending on the left was to 25 degrees without pain; rotation on the right was to 35 degrees with pain; and rotation on the left was to 35 degrees without complaints of increased pain.  Pulses were 2+ at the bilateral dorsalis pedis and tibialis posterior.  Sensory examination was intact to light touch and symmetrical in the bilateral lower extremities and all dermatonal distributions.  Bilateral and ankle jerk reflexes were 2+.  Sitting straight leg raise was negative bilaterally to 90 degrees; and lying straight leg raise was negative bilaterally to 45 degrees with tight hamstrings.  There was negative clonus bilaterally.  Motor strength was 5 out of 5 in all ranges of motion in the bilateral hips , knees, and ankles, resisted without complaints of increased pain.  He did have complaints of pain in the right sacroiliac joint area.

There was no objective clinical evidence that functional impairment was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (i.e., with repetition), except as noted on the examination above.  Pain appeared to be the greatest functional impact.  The examiner reviewed X-ray films and found no spondylosis or spondylolisthesis.  The diagnoses were lumbosacral strain with palpable spasm on the right side paraspinals at L2 and L3; and herniated nucleus pulposus of L2-L3, L3-4, L4-L5, and L5-S1 (per note in the claims file).  These findings were noted as reported in a previous private medical record.  The examiner commented that the effect of the Veteran's current condition on functional impairment during flare-ups could only be resorted to with speculation at this point, unless the Veteran was actually examined during a flare-up. 

A July 2008 VA examination report shows the Veteran had low back pain, which he rated as an 8 out of 10 on a daily basis.  He said the pain began in 1992 when he fell from a helicopter while serving in Operation Desert Storm.  He denied any radicular symptoms at the time of the fall, or history of fracture, dislocation, or subluxation.  The pain was located all over the spine and was present every day.  He continued to deny all radicular symptoms.  In terms of treatment, he took Motrin 800mg usually one to two times per day.  He denied having any surgery or periods of flare-ups since the pain was constant.  He denied weight loss, fevers, malaise, dizziness, visual disturbances, or numbness, tingling, or weakness in the lower extremities.  He also denied bowel or bladder incontinence or erectile dysfunction, or being prescribed bed rest by a physician at any time in the last 12 months.  He denied all motor and sensory changes in the lower extremities and was able to walk unaided.  He had used a back brace in the past but did not use one presently.

He currently worked as an administrator in human resources for Immigration and Customs Enforcement and had a working restriction of no lifting over 10 pounds due to his low back condition.  He reported that he could walk at least one mile and was most limited by being out of shape and having shortness of breath due to morbid obesity.  In terms of history of trauma, he reported a fall from the helicopter in 1992, which was the beginning of his symptoms.  He also had three other major injuries while working outside the military, which were well-documented in the 2006 compensation and pension examination.  In terms of functional assessment, he was able to ambulate, perform transfers, and perform all activities of daily living.  He also was able to drive an automobile and perform his occupation as a human resources administrator, with a weightlifting restriction.

On physical examination, visual examination of the thoracolumbar spine showed no gross abnormality with normal thoracic kyphosis and lumbar lordosis.  There also was no evidence of ankylosis.  The muscles of the thoracic and lumbar spines were well-developed and symmetric bilaterally.  The Veteran was 5 out of 5 in strength in flexion and extension of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was measured using a goniometer.  Forward flexion was from 0 to 75 degrees, painful past 60 degrees; extension was from 0 to 30 degrees with no pain; left lateral flexion was from 0 to 30 degrees, painful past 25 degrees; right lateral flexion was from 0 to 25 degrees with no pain; and left and right lateral rotation was from 0 to 25 degrees with no pain.  The Veteran performed five repetitions of flexion, extension, left lateral flexion, right lateral flexion, left lateral rotation and right lateral rotation and there was no change in range of motion.  The examiner found no evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with repetitive motion testing of the thoracolumbar spine.  The nature and extent of any additional limitations during flare-ups was noted in the history provided by the Veteran.  The examiner further noted that when it was reported that he had no pain with the maneuvers that this meant no additional pain, as the Veteran had a constant baseline pain.

There was no evidence of muscle spasm in the thoracic and lumbar spine and normal strength of the thoracolumbar spine.  There was tenderness to palpation over the lumbar spine itself, but not over the right or left paraspinal muscles.  There was no evidence of guarding in the thoracolumbar spine.  Neurological examination showed that sensation was intact throughout the bilateral lower extremities to light touch without any deficits.  The Veteran had 5 out of 5 strength throughout the bilateral lower extremities.  There was no evidence of muscular atrophy in the bilateral lower extremities.  He had 2+ deep tendon reflexes in the patellar and Achilles tendon bilaterally and down going Babinski, bilaterally.  He had no evidence of clonus bilaterally and had a negative straight leg raise bilaterally.  The examiner reviewed the past MRI and x-ray examination reports noting some inconsistency in the April 2005 MRI report in terms of whether there was actually a herniated nucleus pulposus or rather just a disk bulge at L3-4 and L4-5.  The diagnosis was lumbar degenerative disk disease, multilevel and L2-3 herniated nucleus pulposus.  The examiner reported that based on the April 2005 MRI interpretation and the history and physical examination, the examiner determined that the Veteran did not have spinal stenosis.

The Veteran's co-workers submitted statements in October 2009 to the effect that they had witnessed the Veteran struggling with his back disability, and that he had been reclassified to a sedentary position at work.

An April 2010 VA examination report shows that the Veteran reported an injury to the back in service in 1991 or 1992 and four additional injuries while working after service from 1995 to 2003.  His current treatment was with Motrin 800mg as needed for pain.  There was no history of urinary or bowel incontinence, numbness, weakness in the leg or foot, unsteadiness, or falls.  He did have decreased motion, stiffness, spasms, and pain.  The location of the pain was at the beltline and was burning, moderate to severe, and constant.  The pain radiated up the spine and was sharp.  There were no flare-ups or incapacitating episodes; there also was no limitation in walking.  He was restricted from lifting anything over 30 pounds.

On physical examination, the posture and head position were normal, with symmetry in appearance.  There was no kyphosis or lumbar lordosis or flattening.  There also was no thoracolumbar spine ankylosis.  On objective evaluation of the thoracic sacrospinals, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness, bilaterally.  Detailed motor examination showed active movement against full resistance in the hips, knees, ankles, and great toes.  Muscle tone was normal with no atrophy.  The reflex examination was 2+, which was noted as normal, in the knee and ankle; and Babinski/plantar reflex was normal.  Range of motion showed that flexion was to 80 degrees; extension to 20 degrees; and bilateral flexion and rotation was to 30 degrees.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of range of motion.  X-ray examination showed mild degenerative changes at L4-L5, and L5-S1.  The Veteran denied any lost time from work in the previous 12 months.  The diagnoses were lumbar degenerative disk disease, multilevel, without radiculopathy; and herniated nucleus pulposus, L2-L3, without radiculopathy (per private medical document); and spondylosis of the thoracic spine without radiculopathy.  There was at most mild impairment in daily activities.

The examiner commented that the STRs showed an initial injury to the spine in 1992 and that the Veteran admitted to four post-service injuries and had workers compensation paperwork documenting these injuries.  The examiner noted the problem with the MRI report and whether a disk bulge was considered a herniated nucleus pulposus; the examiner also noted the X-ray examination reports that showed no spondylosis or spinal stenosis.  The Veteran also did not have any weakness, numbness, tingling, burning sensation, or any other symptoms of spinal stenosis on examination.  His only restriction was not lifting anything over 30 pounds, per the Veteran.  The examiner went on to site a Mayo clinic article on spinal stenosis and how it is commonly associated with age and caused pain or numbness in the legs, back, neck, shoulders or arms, limb weakness and incoordination, loss of sensation in the extremities, and problems with bladder or bowel function.  

In assessing the present severity of the lumbar spine disability, the first issue to be resolved is the impairment that is attributed to the in-service injury and the impairment that is associated with the four post-service injuries.  The medical evidence shows that, since the 1992 in-service injury to the spine, the Veteran has had multiple injuries to the spine while working outside of the military.  However, the medical evidence does not clearly differentiate between the post-service impairment and the in-service impairment to the spine.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, the Board will analyze the impairment of the spine as if it were all related to the Veteran's in-service injury.

The medical evidence shows that the Veteran's lumbar spine disability is manifested by limitation of motion most severely limited to 35 degrees of flexion due to pain, complaints of constant pain with or without motion, occasionally travelling to the right leg, functional limitations due to pain, and clinical findings of lumbosacral strain with palpable spasm on the right side paraspinals at L2 and L3, lumbar stenosis, herniated nucleus pulposus of L2-L3, L3-4, L4-L5, and L5-S1, and mild degenerative changes at L4-L5, and L5-S1; although there was some discrepancy of whether the herniated nucleus pulposus is at all spinal levels in the lumbar spine and whether the Veteran has spinal stenosis.  

These findings do not warrant more than a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  It has been consistently reported that there was no ankylosis in the lumbar spine.  Also, the most severe limitation of motion in the spine due to pain was to 35 degrees.  Thus, the criteria for the next higher, 30 percent, rating under the general rating formula are not met.

A separate neurological evaluation also is not warranted.  While the Veteran occasionally complained of radiating pain into the right leg, neurological, sensory, and motor examination were consistently reported as normal.  He also did not have any bowel or bladder impairment, or erectile dysfunction, or complaints of numbness or tingling into the lower extremities.

In addition, a rating higher than 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran has never had any physician-prescribed bed rest.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that the Veteran's functional impairment associated with the lumbar spine disability includes mild effects on some daily activities and restrictions on any physical activities, such as lifting more than 10 pounds or engaging in martial arts or basketball.  However, this functional impairment due to pain is considered in the 20 percent rating that is assigned under DC 5238.  The medical examination reports of record specifically note that functional loss due to weakness, fatigability, incoordination, or pain was considered in determining the present severity of the lumbar spine disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Although the Veteran had to leave his job after his on-the-job injury in August 2002, he reportedly went to back work there with his duties changed to more sedentary work.  Most recently, he reported that he had not lost any time from work due to his service-connected low back condition.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected low back disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although it is noted that the Veteran was temporarily unemployed after filing a workers' compensation claim for his on-the-job injury in August 2002, he has since been employed full-time.  As the record does not show the Veteran has been rendered unemployable as a result of his service connected disability, any inferred TDIU claim is inapplicable in this case.

The Veteran is competent to report symptoms associated with his low back disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his lumbar spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for an evaluation higher than 20 percent for the service connected low back disorder; there is no doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an increased evaluation for service-connected low back disorder, currently rated as 20 percent disabling, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


